Title: From George Washington to Brigadier General Duportail, 27 March 1780
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


          
            Sir,
            Head Quarters [Morristown] 27th of March 1780
          
          Notwithstanding the occasion we should have for your services in this quarter should any active operations commence, the critical situation of Charles Town and the importance of that place induce me to wish you were there. I am doubtful whether you can arrive in time; but I have submitted the matter to Congress to determine according to the advices they have received. The letter to them is inclosed, which after reading you will be pleased to deliver to The President. Should you go to the Southward I request you will favour me with a detail as frequently as circumstances will permit of the military operations in that quarter; and I entreat you to believe that I shall at all times take great pleasure in hearing of your success and glory. I have the honor to be with great consideration and esteem Sir Yr most Obedt & humble servant.
        